DETAILED ACTION
Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is an Allowability Notice addressing applicants response dated 20th May 2022.  Claim(s) 1-4, 6-7, 9-12, 14, and 17-20 were amended; No Claim(s) were cancelled; and No Claim(s) were newly added; therefore, Claim(s) 1-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Benefit of an Earlier Filing
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Foreign Application No. (FR) 1701193 filed on 17th November, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


	Response to Arguments
Applicant’s arguments (Remarks Pg. 11-17) with respect to the rejection of Claim(s) 1-20 under AlA 35 U.S.C. §112(b); have been fully considered and are persuasive based on the amended and or cancelled Claim(s); therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 17-21) with respect to the rejection of Claim(s) 1-20 under AlA 35 U.S.C. §101; have been fully considered and are persuasive based on the amended and or cancelled Claim(s); therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claims 1 and 13-14; and Dependent Claims 2-12 and 15-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “receiving, by a receiver, a  first sound wave reflected by a first reflective object located in said water column at a first depth, and a second sound wave reflected by a second reflective object located in said water column at a second depth, the second depth being greater than the first depth; determining  a first velocity of the sound waves at said first depth; and using a frequency of the first   reflected sound wave, a frequency of the second reflected sound wave, the emitting frequency, and said first velocity to determine a second velocity of the sound waves at said second depth” are neither anticipated nor found obvious over the art of record.  The closest related prior art of reference, Stottlemyer (US 6,577,557 B1), teaches Systems and methods for improved imaging wherein a method for determining a velocity profile of sound waves in a water column (fig. 1; Abstract), said method comprising the following steps: emitting in said water column, by an emitter (20) located in the water column at an emitting depth (d1), an incident sound wave emitted an emitting frequency (f0), said emitter being moved along an axis to extending along a length of said water column in a depth direction (Abstract; Fig. 1: he sound source is animated by a vertical falling movement). 
However, Stottlemyer does not remedy the deficiencies as claimed because the claimed invention requires “receiving, by a receiver, a  first sound wave reflected by a first reflective object located in said water column at a first depth, and a second sound wave reflected by a second reflective object located in said water column at a second depth, the second depth being greater than the first depth; determining  a first velocity of the sound waves at said first depth; and using a frequency of the first   reflected sound wave, a frequency of the second reflected sound wave, the emitting frequency, and said first velocity to determine a second velocity of the sound waves at said second depth”.
Therefore, the amended limitations, in combinations in the claims, were not found in the prior art.

Claim 13 is essentially the same as Claim 1 and refers to the module for determining a velocity profile of sound waves in a water column for the implementation of a method according to claim 1.  Therefore Claim 13 is allowed for the same reasons as applied to Claim 1 above.

Claim 14 is essentially the same as Claim 1 and refers to the system for determining a velocity profile of sound waves in a water column of Claim 1.  Therefore Claim 14 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645